Citation Nr: 1536811	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a bilateral eye disorder, to include failed color vision.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Navy, with an honorable character of service from June 1975 to January 1987 and an other than honorable character of service from January 1987 to January 1993, the latter period is classified as dishonorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims for entitlement to service connection for peptic ulcer and failed color vision.  

In regard to the characterization of the Veteran's claims, in July 2008, he submitted claims for service connection, in relevant part, for disabilities including "peptic ulcer" and "PIP 9/14 color vision failed."  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  VA treatment records subsequently associated with the Veteran's VA claims file include an "active problems list" indicating the presence of "GERD [gastrointestinal reflux disease]" and "vision defect."  In light of this, the Board has more broadly categorized the issues on appeal to provide for the most favorable review of the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Initially, review of the evidence indicates that relevant treatment records remain outstanding.  Although the file contains records of treatment with the Hampton VA Medical Center (VAMC) from as early as July 2002 and as recent as November 2014, there are no records of treatment from April 2003 to August 2010.  While the Veteran has indicated that he was in a correctional facility for portions of this time, a Review of Systems in an August 2010 VA primary care note indicates that the Veteran suffered from a vision defect, and had most recently undergone eye examination in June 2010.  Although it is unclear whether this examination was performed by a VA facility, on remand, the AOJ should request any VA treatment records that have not yet been provided, and associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran has also asserted that non-VA treatment records remain outstanding.  In his September 2009 Notice of Disagreement, the Veteran asserted that the RO failed to obtain all of his medical records, and that there existed additional medical records from his time in a correctional facility that had not yet been associated with his VA claims file.  The RO requested treatment records from the correctional center (D.C.C.) in July 2009, requesting records from January 1992 to the present.  D.C.C. responded in August 2009, stating that the Veteran did not enter the system until 2005 and the he had a very thin chart with only two pages of notes regarding the eyes, which were sent.  The Veteran has made statements to VA care providers that he was in prison for approximately 10 years prior to July 2002, and that he was released in April 2010 after service another two years in a correctional facility.  As medical records of the Veteran's treatment from 2008 to the present are particularly important in determining the presence of current disabilities for which service connection may be granted, additional attempts should be made to obtain these records.  On remand, the AOJ should contact the Veteran to obtain clarification regarding his dates of confinement, as well as clarification as to whether he served all of his periods of confinement at the same correctional facility (D.C.C.), or instead received medical care at some other facility that has not yet been contacted.  After acquiring any necessary authorization and releases from the Veteran, the AOJ should make reasonable efforts to obtain any outstanding medical records from the facility or facilities identified.

Additionally, the Veteran has not yet been provided with VA examination for the claims on appeal.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

VA treatment records from the appeal period note active problems including GERD and vision defect.  Although the particular records documenting treatment leading to such diagnoses do not appear in the claims file, the Board finds that such notations are sufficient to trigger the need for an examination.  In this regard, the Veteran's service treatment records from periods of service characterized as honorable include a July 1977 note diagnosing peptic ulcer disease and a March 1983 medical examination record noting "PIP 9/14 failed" for a color vision test.  The Board concludes that such evidence meets the low threshold set out in McLendon so as to trigger VA's duty to assist by providing an examination and medical opinion.  On remand, such should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from April 2003 to August 2010 and from November 2014 to the present, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Veteran and request that he provide further information regarding his periods of confinement in a correctional facility.  In particular, he should be asked to identify the ranges of dates, and to indicate whether this was all served at the D.C.C., or whether he served time at some other facility or facilities which might have medical records relevant to his claims.  The Veteran should also be asked to provide updated authorization and release forms for any such medical records.

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the correctional facility should be used in order to aid him in responding to the request.)

3.  After securing the Veteran's written authorization, obtain any medical records identified.  D.C.C. should be contacted and asked to forward any medical records not yet submitted, as the previous response appears to indicate that the pages provided represent only a portion of the Veteran's file, and because the prior request was made approximately eight months before the Veteran's release.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

4.  After completing the aforementioned development, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any gastrointestinal disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner should address the following:

a)  Provide a diagnosis for any gastrointestinal disorder present at any point during (or shortly preceding) the appeal period.  The examiner is advised that the relevant appeal period runs from July 2008 to the present.  The examiner should specifically diagnose or rule out peptic ulcer during this period.

b)  For any diagnosis provided, state an opinion as to whether the disability at least as likely as not (50 percent or greater probability) arose during, was caused by, or is otherwise related to the Veteran's honorable military service from June 1975 to January 1987.

c)  If peptic ulcer disease is diagnosed, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such was chronic in service or manifested within one year of the Veteran's discharge from his honorable period of service in January 1987, i.e., by January 1988.  If so, please describe the manifestations.

The examiner's attention is directed to a July 1977 service treatment record noting a presentation with stomach pain for one year and pain after eating, and diagnosing peptic ulcer disease.  The examiner's attention is also directed to subsequent examinations and questionnaires wherein the Veteran denied indigestion and ulcers.

The examiner must include in the medical report the rationale for any opinion expressed.

5.  After obtaining all outstanding records, schedule the Veteran for an examination with an appropriate VA medical professional, preferably one specializing in eyes, to determine the nature and etiology of any eye disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following: 

(a)  Provide a diagnosis for any eye disorder present at any point during (or shortly preceding) the appeal period.  The examiner is advised that the relevant appeal period runs from July 2008 to the present.  The examiner should specifically address whether the Veteran has a current eye disability consisting of/manifesting in failed or decreased color vision.

(b)  For each eye disability diagnosed, opine as to whether or not such represents a refractive error or congenital or developmental defect.

i)  For each eye disability that is found to represent a refractive error or congenital or developmental defect, provide an opinion as to whether it was subject to a superimposed disease or injury during the Veteran's honorable active military service (June 1975 to January 1987), and if so, describe the resultant disability.

The examiner's attention is directed to a July 1978 STR noting that the Veteran presented with a paint chip to the left eye.

ii)  For each eye disability that is not found to represent a refractive error or congenital or developmental defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during or is otherwise related to any incident of service.

The examiner must include in the examination report the rationale for any opinion expressed.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




